HOI,LAND, District Judge,.
The collision between the ferryboat Fearless and the British steamship Vizcaina occurred March 4, 1901, at about 7:30 o’clock in the morning, opposite pier 28, in the Delaware river. Pier 28 extends out into the river 540 feet and is covered with a high shed. The bertii to which the Vizcaina was going was on the North, or upper, side of this pier. Above pier 28 to the north, across 60 feet of open water, lies the pier of the ferryboat Fearless. That pier is 240 feet long. _ The ferryboat, when in her slip, lies at the end of it, and she is 160 to 170 feet long. Her forward pilot house is 40 to 50 feet aft of her stem. Hence her pilot, when in the pilot house, would be about 180 feet back from tlie end of pier 28. The Fearless is a screw-wheel ferryboat, engaged in carrying passengers from pier 28 down the river to Gloucester. The Vizcaina is a steel steamship, 300 feet long and 42 feet wide. She was without cargo of any kind on this morning, and had left her anchorage off Kaign’s Point, a mile below, and steamed up the river for the purpose of docking at pier 28. '['he tide was running ebb, and there was some ice in the river. The steamer passed up by pier 28 at the distance of about 100 feet from the end thereof and at about the time the ferryboat was ready to leave the slip on its journey across the river. The time of departure of the Fearless having arrived, she gave the usual warning whistle and was cast loose from her berth. The master alone in the forward pilot house gave the signal to the engineer, and the boat moved at such a speed as she could acquire at once from the full power of the engine. He suddenly discovered the Vizcaína right ahead of him, rang four bells to go back, gave the danger whistle, and immediately afterwards crashed into the port bow of the-Vizcaina a few feet aft of the latter’s stem.
The evidence in this case shows that the cause of this accident was due to the negligence and carelessness of both vessels. Pier 28 extends about 180 feet beyond the forward pilot house of the Fearless when docked, and the master was unable to see down the river. It was his duty to pass out into the stream at a rate of speed sufficiently slow to enable him to avoid collision with any craft that might be passing up by the end of pier 28. Instead of that, he started from the slip at a speed as rapid as the full power of his engine enabled him to go, and as he passed out beyond the end of the pier he was moving so rapidly that he was unable to avoid the collision with the Vizcaína, which at that moment came in view. The fault of the latter was in that she *430was steaming past this danger point entirely too close to the pier, without giving any warning -or apparently heeding the signal given by the ferryboat before she started from the slip.' Neither vessel was proceeding with care at the time of the collision, and they are both equally responsible for the result. The damage resulting should therefore be equally divided between the ferryboat Fearless and the steamship Vizcaina. In this case the ferryboat is the libelant and the Viz-caina the respondent. The suit is No. 13 of 1901. The Vizcaína also filed a libel against the ferryboat Fearless, which is No. 14 of the same year.
As the conclusion of the court is that they are both equally liable, the matter of damages can be adjusted in either case.